          Case 5:19-cv-03221-LHK Document 152 Filed 05/18/20 Page 1 of 2




 1   Ramzi Abadou (SBN 222567)
     KAHN SWICK & FOTI, LLP
 2   912 Cole Street, # 251
     San Francisco, California 94117
 3
     Telephone: (415) 459-6900
 4   Facsimile: (504) 455-1498
     ramzi.abadou@ksfcounsel.com
 5
     Counsel for Mariusz J. Klin &
 6   The Mariusz J. Klin MD PA 401K Profit
 7   Sharing Plan

 8   [Additional counsel on signature page]

 9
                                  UNITED STATES DISTRICT COURT
10                              NORTHERN DISTRICT OF CALIFORNIA
11                                      SAN JOSE DIVISION

12                                            )
                                              )   Case No. 19-CV-3221-LHK-SVK
13                                            )
                                              )   Consolidated With:
14
                                              )          19-cv-03221-LHK
15     IN RE CLOUDERA, INC.                   )          19-cv-04007-MMC
       SECURITIES LITIGATION                  )          19-cv-04310-SI
16                                            )
                                              )   CERTIFICATION OF COUNSEL
17                                            )   PURSUANT TO LOCAL RULE 3-7(d)
                                              )
18                                                CLASS ACTION
                                              )
19                                            )
                                              )   Judge:     Hon. Lucy H. Koh
20                                            )   Courtroom: 8 – 4th Floor
                                              )
21                                            )
                                              )
22
                                              )
23                                            )
                                              )
24                                            )
25

26

27

28
     CERTIFICATION OF COUNSEL                                       CASE NO. 5:19-CV-03221-LHK-SVK
          Case 5:19-cv-03221-LHK Document 152 Filed 05/18/20 Page 2 of 2




 1           I, Ramzi Abadou, make this declaration pursuant to Local Rule 3-7(d) of the United States

 2   District Court for the Northern District of California:

 3           I am seeking to serve as class counsel in this action, which is governed by the Private

 4   Securities Litigation Reform Act of 1995, Pub. L. No. 104-67, 109 Stat. 737 (1995).

 5           Exclusive of securities held through mutual funds or discretionary funds managed by

 6   professional money managers, I do not directly own or otherwise have a beneficial interest in the

 7   securities that are the subject of this action.

 8           I declare under the penalty of perjury under the laws of the United States of America that the

 9   foregoing facts are true and correct.

10           Executed on Monday, May 18, 2020, in San Francisco, California.

11

12                                                               /s/ Ramzi Abadou
                                                                 RAMZI ABADOU
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     CERTIFICATION OF COUNSEL                          1                  CASE NO. 5:19-CV-03221-LHK-SVK
